— Per Curiam:
The defendant in error is a quasi corporation authorized by statute to levy the taxes in question. The charge is so far of a public character as to prevent the statute from infringing on the Constitution. The land is properly chargeable with the payment of these taxes. Mrs. HofEner is the widow of the former owner of the land and the sole'devisee thereof. The taxes .were duly and regularly laid since she acquired title to the land. She became personally liable for the taxes, and the fact that she has not paid them sooner constitutes no defense against their payment now.
Judgment was correctly entered on the verdict.
Judgment affirmed.